Citation Nr: 9917222	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-31 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling

2.  Entitlement to an increased rating for the service-
connected residuals of a head injury, currently evaluated as 
10 percent disabling. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating action 
of the Hartford, Connecticut Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for a compensable rating for the service-
connected back disability and increased the rating for the 
service-connected residuals of a head injury to 10 percent.  
At that time, the RO reviewed the history of the rating 
assigned to the service-connected residuals of a head injury 
and determined that a 10 percent rating was appropriate. 

The Board initially reviewed the veteran's appeal in March 
1997, at which time the case was remanded for additional 
development.

The Board referred to an April 1995 statement in which the 
veteran requested that he be scheduled for a personal hearing 
at the RO.  The RO was instructed to schedule a hearing on 
remand.  In June 1998, the veteran testified at a personal 
hearing at the RO.  The veteran was represented at that 
hearing by the VA Veteran's Services Division.  A transcript 
of that hearing is associated with the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected back disability is 
manifested by some complaints of pain and limited motion; 
however, severe intervertebral disc syndrome or lumbosacral 
strain has not been demonstrated. 

3.  The veteran's service-connected residuals of a head 
injury are manifested by subjective complaints of headaches 
and dizziness.  The headaches are not prostrating in nature.  
There is no indication that the veteran experiences other 
problems such as dementia.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5292, 5293, 5295 (1998).

2.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a head injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8045, 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  



I.  Background

In an October 1970 rating decision, service connection was 
granted and a 10 percent rating assigned for residuals of a 
head injury sustained when the veteran was struck in the back 
of the head with the butt of a rifle and rendered unconscious 
for several minutes.  By that same rating action, service 
connection was granted and a noncompensable evaluation 
assigned for lumbosacral strain.  It was noted that, during 
service, the veteran had fallen while horseback riding and 
injured his back.

In a July 1976 rating decision confirming the 
"noncompensable" rating for the service-connected residuals 
of a head injury, the RO noted that there was no evidence of 
a seizure disorder.

In the rating action presently on appeal, the RO reviewed VA 
outpatient treatment records and the reports of recent VA 
examinations and continued the noncompensable evaluation for 
the service-connected low back disability.  The report of a 
June 1995 VA examination noted that the range of motion was 
limited to 70 degrees of flexion, 10 degrees of extension, 20 
degrees of lateral bending and 15 degrees of lateral 
rotation.  His lumbosacral segment did not rotate normally 
and most of the motion was achieved in the thoracic spine.  
Straight leg raising signs were negative.  Strength was 
intact.  Deep tendon reflexes were somewhat decreased on the 
left.  X-ray studies revealed evidence of developmental 
abnormality unrelated to acute trauma consistent with 
Scheuermann's disease and lumbarized S1 vertebral body.  The 
diagnostic assessment was post traumatic mechanical low back 
pain and stiffness with objective evidence of decreased range 
of motion and muscular spasm on examination.

The report of a July 1995 VA examination, conducted for the 
purpose of evaluating the residuals of the head injury, noted 
the veteran's report of headaches, which began with spots and 
loss of vision, followed by frontal throbbing pain, relieved 
by medication.  The diagnosis was that of post-traumatic 
headaches, vascular type, 


unchanged since discharge in 1970.  In the October 1995 
rating action on appeal to the Board, the RO noted that the 
10 percent rating originally assigned to the service-
connected residuals of a head injury had been reduced to 0 
percent by a November 1975 rating decision; however, that 
reduction was never promulgated.  Based on the medical 
evidence of record, the RO determined that the disability 
warranted the assignment of a 10 percent rating.

When the Board initially reviewed the veteran's appeal in 
March 1997, it was noted that the medical evidence of record 
was inadequate for rating purposes and the case was remanded.  
Thereafter, additional information regarding treatment for 
the service-connected disorders was requested from the 
veteran, he was afforded VA examinations and scheduled for a 
personal hearing at the RO.  

The veteran presented to a VA examination in July 1997 at 
which time the history of his service-connected back injury 
was reviewed.  The veteran complained of low back discomfort, 
worse in cold weather, and an inability to do any significant 
lifting or even play golf due to the pain.  The veteran was 
noted to work as a superintendent of a high-rise building 
which required some activities which exacerbated his back 
pain.  He reported that his back bothered him on a daily 
basis.  The examiner reviewed the report of a June 1995 VA 
examination and noted the findings pertaining to 
developmental abnormalities.

On physical examination, the veteran was noted to enter the 
room without any evidence of gait abnormality.  The examiner 
noted some mild lower lumbar muscular aching with palpation, 
but no clear acute spasm.  Range of motion of the back was 
demonstrated as flexion, limited to 60 degrees secondary to 
lower lumbar muscle ache; lateral rotation and lateral 
bending to approximately 45 degrees bilaterally without a 
clear exacerbation of pain; hyperextension, plus or minus 10 
degrees without pain.  Straight leg raising tests were 
negative.  The lower extremities demonstrated normal 
strength, normal sensation and normal 2+ reflexes at the 
ankles and knees bilaterally.

Following a review of the claims folder, the examiner noted 
that the veteran demonstrated evidence of ongoing mild 
chronic muscular lumbar back strains, with some "very mild" 
limitation of range of motion of the back secondary to 
muscular discomfort.  The examiner noted, however, that there 
was no clear evidence of anatomical abnormalities on clinical 
examination.  In response to a question posed by the Board on 
remand, the examiner noted that the developmental 
abnormalities noted in previous x-ray studies were likely 
asymptomatic and "completely unrelated" to the veteran's 
service-connected back disorder.  The examiner further noted 
that there was no evidence of any neurological abnormalities 
related to the veteran's back pain.  In addition, the 
examiner noted that the veteran did not appear to have any 
functional loss due to weakened movement, excessive 
fatigability, or incoordination, but did have some "mild" 
limitations secondary to lower back discomfort with use.  

The veteran was afforded a VA examination in August 1997 in 
order to determine the severity of the service-connected head 
injury residuals.  The examiner noted that the veteran had 
been examined in July 1995 and his present symptoms and 
complaints were "virtually identical."  The veteran 
complained of headaches which occurred approximately once a 
week, relieved by medication.  Cranial nerve examination was 
considered normal.  Coordination tests were normal.  The 
impression was that the veteran's post-traumatic headaches 
remained unchanged.

VA outpatient treatment records recently associated with the 
claims folder include complaints of back pain and headaches.  
On several occasions, the veteran complained of headaches and 
blurred vision.  Eye examinations have been considered 
normal.  

The veteran testified at a June 1998 personal hearing at the 
RO and reiterated his complaints.  He complained of back pain 
and headaches, associated with dizziness and blurred vision.  
He further testified that he had been treated at VA 
facilities only.     


II.  Analysis

Lumbosacral strain.  The veteran's service-connected 
lumbosacral strain is presently rating as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 20 percent rating is provided for 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is the maximum rating assignable under that Code, 
and contemplates a severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion. 

Under Diagnostic Code 5292, a 40 percent evaluation is 
assignable for severe limitation of motion of the lumbar 
spine.  

Under Diagnostic Code 5293, a 40 percent evaluation is 
assignable for severe intervertebral disc syndrome.  A 60 
percent rating is warranted for pronounced intervertebral 
disc syndrome. 

The Board also notes that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 or 4.45 as they 
relate to functional loss and pain on movement, and that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
addition, when there is a question of which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In the present case, the veteran does not meet the schedular 
criteria for an increased rating.  The reports of VA 
examinations conducted in 1995 and 1997 include the veteran's 
report of back pain and its effects on his daily life; 
however, the most recent examination included the examining 
physician's comment that the veteran demonstrated "mild" 
chronic lumbar strain, with "very mild" limitation of 
motion of the back secondary to pain.  That examiner further 
indicated that there was no evidence of any neurological 
abnormalities related to the veteran's back.  The examiner 
also commented that there were no disabling manifestations 
related to a developmental abnormality noted on prior 
examination.  

The record does not show that the veteran has severe 
lumbosacral strain, intervertebral disc syndrome or 
limitation of motion of the lumbar spine to warrant an 
increased rating.  The Board notes the veteran's complaints 
of pain; however the examiner considered those complaints in 
characterizing the veteran's disability as mild and the 
related effect of pain on limitation of motion was 
characterized as "very mild."  As the veteran has been 
assigned a 20 percent rating consistent with moderate 
limitation of motion of the lumbar spine and there is no 
indication of the findings of muscle spasm or loss of lateral 
spine motion as contemplated by the assignment of a 20 
percent rating under Diagnostic Code 5295, the Board finds 
that any additional impairment that may result from pain or 
on flare-ups is adequately compensated.  Therefore, 
consideration of 38 C.F.R. §§  4.40 and 4.45 does not call 
for the assignment of an increased rating.  As such, the 
Board finds that the veteran's current symptomatology is 
reasonably consistent with moderate limitation of motion of 
the lumbar spine.  Absent findings of more severe impairment, 
such as severe strain or severe intervertebral disc syndrome, 
an evaluation in excess of 20 percent is not warranted.  

Residuals of a head injury.  The veteran's head injury 
residuals are presently rated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045.  
Purely neurological disabilities following head trauma, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., are rated under the diagnostic codes specifically 
dealing with such disabilities.  However, purely subjective 
complaints such as headache, dizziness, etc., that are 
recognized as symptomatic of brain trauma are rated as 10 
percent disabling and no more under Diagnostic Code 9304.  
Id.  The 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  

The medical evidence of record, including the reports of VA 
examinations conducted in July 1995 and August 1997, note the 
veteran's subjective complaints of headaches, blurred vision 
and dizziness and include diagnoses of post-traumatic 
headaches.  The report of the most recent VA examination 
included a normal neurological examination.  In addition, eye 
examinations noted within the outpatient treatment reports 
are considered normal.  Accordingly, as the medical evidence 
of record shows that the veteran has only "subjective 
complaints" of headaches due to his head injury, a rating in 
excess of 10 percent is not warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  

As for whether an increased rating would be warranted if the 
veteran's headaches were rated as analogous to migraine 
headaches under Diagnostic Code 8100, the Board notes that 
that veteran has complained of headaches which occur weekly 
and are relieved by medication.  The Board finds, however, 
that the evidence of record does not demonstrate prostrating 
attacks as contemplated by Diagnostic Code 8100.  There is no 
indication that the veteran's headaches incapacitate him for 
a substantial period of time during which he must lie down 
and rest until the headaches subside.  Rather, the evidence 
shows that his headaches are relieved by medication and have 
less impact on his ability to work than prostrating headaches 
would.  Accordingly, the Board finds that the impairment from 
headaches does not equate to that which would be found in a 
migraine condition with characteristic prostrating attacks 
averaging once a month over the last several months (the 
criteria for a 30 percent rating under Diagnostic Code 8100).

In making these determinations, the Board has considered the 
veteran's hearing testimony.  While considered credible 
insofar as he described his current complaints and belief in 
the merits of his claims, he is not competent to offer a 
medical opinion or diagnosis.


ORDER

An increased rating for the service-connected lumbosacral 
strain is denied.

An increased rating for the service-connected residuals of a 
head injury is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

